Cockrill, C. J. It is no answer to the interpleader’s .«claim to say that he was the equitable and not the legal •owner. He had the possession and the equitable title when fhe property was attached. The court found that for services rendered in moving and re-erecting a mill for the defendants (the Alexanders), and for services as sawyer from the date of the removal in 1885-until August, 1886, they were indebted to the plaintiff in the sum of $315.44, and commanded the lumber which was the product of the plaintiff’s labor to be sold to pay that amount. The proof shows, however, that the lumber-attached was sawed after the 15th day of February, 1886. There could be no lien upon it for money due for services rendered in moving the mill or for any other purpose prior to that date. It is only for the payment of the-money due for services performed in the production of the-property against which the lien is asserted that the property can be condemned to be sold. Mansf. Dig., sec. 4425. The plaintiff swore at the trial, and there was no evidence to the contrary, that the amount due him for services prior to February 15 was $200, Taking this amount from $315.44, the-amount for which the court declared the lien, we have $115.44, the amount due the plaintiff for labor in producing the attached lumber. For this amount we think his lien should be sustained. The appellant has made no question here except as to the amount oí the lien, and there is no appeal by the defendants. The judgment in personam against the .defendants is unaffected by the appeal. As to the interpleader the judgment against the property as to $115.44 with interest at six percent, from August 1, 1886, is affirmed; otherwise it is reversed and the cause remanded.